Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to application 16/576,126 filed 9/19/19. Claims 1-26 are pending with claims 1, 18 and 25 in independent form.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-9, 11-12, 16, 18-19 and 22-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Agarwal et al. US 2019/0042819 A1.
Agarwal teaches:
With respect to claim 1, A field device (12) comprising: a process communication module configured to communicate in accordance with a process industry standard communication protocol (QR code system 

With respect to claim 5, The field device of claim 1, wherein the controller is configured to responsively cause the graphical display to generate the machine-readable display output upon receiving a command via process communication (claim 5).  

With respect to claim 6, The field device of claim 1, wherein the controller is configured to responsively cause the graphical display to generate the machine-readable display output upon occurrence of a device fault (paragraph 0027; the system (10) can embed the critical data and information such as a device ID, maintenance/installation and fault data (which directly maps to the location of that particular device ID), and allow operators to scan the code and retrieve the information on a mobile device).  

With respect to claim 7, The field device of claim 6, wherein the machine-readable display output is indicative of the device fault (paragraph 0027; the system (10) can embed the critical data and information such as a device ID, maintenance/installation and fault data (which directly maps to the location of that particular device ID), and allow operators to scan the code and retrieve the information on a mobile device).  

With respect to claim 8, The field device of claim 1, wherein the graphical display output includes a plurality of pixels (paragraph 0022; display 12 is an LCD display).  



With respect to claim 11, The field device of claim 1, wherein the machine-readable display output is a bar code (claim 1; code is a QR code).  

With respect to claim 12, The field device of claim 11, wherein the bar code is a two-dimensional bar code (claim 1; code is a QR code).  

With respect to claim 16, The field device of claim 1, wherein the controller is configured to cause the graphical display to generate a series of machine-readable display outputs (paragraph 0022; dynamic QR code (14) can be associated with a field device (12) in a dynamic display arrangement).  

With respect to claim 18, A method of transferring information from a field device, the method comprising: causing a display (12) of the field device to generate a machine-readable display output (14); obtaining at least one image of the machine-readable display output; processing the image of the machine-readable display output to obtain extracted data; andR11.12-1270 14displaying the extracted data (paragraphs 0026, 0039; fig. 1, 6).  

With respect to claim 19, The method of claim 18, wherein the machine-readable display output is a two- dimensional bar code (claim 1; code is a QR code).  



With respect to claim 23, The method of claim 22, wherein the series of images is displayed sequentially on the display of the field device (paragraph 0034; codes can be displayed in a predefined sequence to obtain data from each device).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3, 13-15 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al. US 2019/0042819 A1 in view of Foxboro Corp. EP 1202145 A1 (as cited by applicant).
The teachings of Agarwal have been discussed above.
Agarwal fails to specifically teach:
With respect to claim 2, The field device of claim 1, and further comprising an enclosure containing the graphical display and the controller.  

With respect to claim 3, The field device of claim 2, wherein the enclosure is configured to comply with an explosion-proof specification.  

With respect to claim 13, The field device of claim 1, wherein circuitry of the field device is configured to comply with an intrinsic safety specification.  

With respect to claim 14, The field device of claim 1, wherein the field device is a process variable transmitter.  

With respect to claim 15, The field device of claim 1, wherein the field device is a process actuator.   

With respect to claim 24, The method of claim 18, wherein the display is located within an explosion-proof enclosure.  

However, Foxboro teaches:
With respect to claim 2, The field device of claim 1, and further comprising an enclosure containing the graphical display and the controller (paragraph 0055; fig. 3; the transmitter and/or receiver (42) and the display unit (44) are arranged behind a transparent window (46) provided in the housing of the field device).  

With respect to claim 3, The field device of claim 2, wherein the enclosure is configured to comply with an explosion-proof specification (paragraph 0018).  

With respect to claim 13, The field device of claim 1, wherein circuitry of the field device is configured to comply with an intrinsic safety specification (paragraph 0018).  

With respect to claim 14, The field device of claim 1, wherein the field device is a process variable transmitter (claim 1; at least one actuator and/or sensor (40) adapted to alter and/or sense a control and/or process variable in a manufacturing field).  



With respect to claim 24, The method of claim 18, wherein the display is located within an explosion-proof enclosure (paragraph 0018).  

Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Agarwal to provide an enclosure for the display and controller, as taught by Foxboro Corp., as an obvious matter of design choice that protects the working parts of the field device from accidental or intentional damage due to environmental conditions or caused by a user of the device.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al. US 2019/0042819 A1 in view of Sum et al. US 2018/0110136 A1.
The teachings of Agarwal have been discussed above.
Agarwal additionally teaches:
With respect to claim 4, The field device of claim 1, wherein the controller is configured to responsively cause the graphical display to generate the machine-readable display output upon receiving an input (paragraph 0062; claim 5).  

Agarwal fails to specifically teach:
With respect to claim 4, The field device of claim 1, where an input is a button press.  

However, Sum teaches: 


Therefore, it would have been obvious to one of ordinary skill in the rat to modify the invention of Agarwal to use buttons as the input of the field device, as taught by Sum, as an obvious matter of design choice, where buttons are well-known in the art, commonly used as input mechanisms, inexpensive to manufacture and allow an operator of the device to easily provide selections or inputs to a display or device. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al. US 2019/0042819 A1 in view of Endress & Hauser GmbH & Co. KG DE 10 2004 063 777A1 (machine translation provided).
The teachings of Agarwal have been discussed above.
Agarwal teaches a display for a field device but fails to specifically teach:
With respect to claim 10, The field device of claim 1, wherein the display is an e-ink display.  

However, Endress & Hauser teaches:
With respect to claim 10, The field device of claim 1, wherein the display is an e-ink display (claim 1; paragraph 0011).  

Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Agarwal to use an e-ink display as the display of the field device, as taught by Endress & Hauser, as an obvious matter of design choice providing the benefits of a bistable display with low power consumption and lower cost than an LCD alternative. 

Claims 20-21 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al. US 2019/0042819 A1 in view of Motorola Mobility LLC. WO 2014-158510 A1 (as cited by applicant).
Agarwal teaches:
With respect to claim 25, A method of establishing a wireless communication session with a field device, the method comprising: causing a display (12) of the field device to generate a machine-readable display output (14); obtaining an image of the machine-readable display output; processing the image of the machine-readable display output to obtain extracted authentication information (paragraphs 0026, 0039; fig. 1, 6).

Agarwal fails to teach:
With respect to claim 20, The method of claim 18, and further comprising using the extracted data to obtain supplemental information.  

With respect to claim 21, The method of claim 20, wherein the supplemental information is obtained over a remote connection.  

With respect to claim 25, providing the extracted authentication information to the field device; and upon receiving the extracted authentication information, the field device providing a bidirectional wireless communication session.

However, Motorola teaches:
With respect to claim 20, The method of claim 18, and further comprising using the extracted data to obtain supplemental information (claims 2, 4).  

With respect to claim 21, The method of claim 20, wherein the supplemental information is obtained over a remote connection (claims 2, 4).  

With respect to claim 25, providing the extracted authentication information to the field device; and upon receiving the extracted authentication information, the field device providing a bidirectional wireless communication session (claims 2, 4).

Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Agarwal to obtain supplemental information and communication upon receiving authentication information, as taught by Motorola, as an obvious matter of design choice thereby providing access to the files or data needed or useful to an operator of the device and ensuring secure communication between devices. 

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al. US 2019/0042819 A1 in view of Motorola Mobility LLC. WO 2014-158510 A1 (as cited by applicant), as applied to claim 25 above, and further in view of DeNeut et al. US 2017/0033925 A1.
The teachings of Agarwal and Motorola have been discussed above.
Agarwal as modified by Motorola fails to specifically teach:
With respect to claim 26, The method of claim 25, wherein the extracted authentication information is a key that is generated by the field device and usable only once.

However, DeNeut teaches:


Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Agarwal as modified by Motorola to utilize a one-time use key in a QR code for authentication, as taught by DeNeut, as an obvious matter of design choice that prevents a key from being intercepted and used again by unauthorized persons.

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other limitations of the claims: With respect to claim 17, and further comprising a photosensitive sensor coupled to the controller and wherein the controller is configured to cause the graphical display to step through the series of machine-readable display outputs based on signals from the photosensitive sensor, including all the limitations of claims 1 and 16 from which it depends.  The prior art of record fails to provide sufficient teaching or motivation to one of ordinary skill in the art to provide the additionally recited features of these claims in the combinations as claimed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH